


Exhibit 10.1.12

 

THIRTEENTH AMENDMENT TO THE

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

THE MACERICH PARTNERSHIP, L.P.

 

THIS THIRTEENTH AMENDMENT (the “Amendment”) TO THE AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT DATED AS OF MARCH 16, 1994, AMENDED AS OF AUGUST 14, 1995,
FURTHER AMENDED AS OF JUNE 27, 1997, FURTHER AMENDED AS OF NOVEMBER 16, 1997,
FURTHER AMENDED AS OF FEBRUARY 25, 1998, FURTHER AMENDED AS OF FEBRUARY 26,
1998, FURTHER AMENDED AS OF JUNE 17, 1998, FURTHER AMENDED AS OF DECEMBER 23,
1998, FURTHER AMENDED AS OF NOVEMBER 9, 2000, FURTHER AMENDED AS OF JULY 26,
2002, FURTHER AMENDED AS OF OCTOBER 26, 2006, FURTHER AMENDED AS OF MARCH 16,
2007 AND FURTHER AMENDED AS OF APRIL 30, 2009 (the “Agreement”) OF THE MACERICH
PARTNERSHIP, L.P. (the “Partnership”) is dated effective as of October 29, 2009.
All capitalized terms used herein and not defined shall have the respective
meanings ascribed to them in the Agreement.

 

WHEREAS, Section 12.1(c) of the Agreement permits The Macerich Company, the
general partner of the Partnership (the “General Partner”), without the consent
of the Limited Partners, to amend the Agreement, among other things, to reflect
a change that does not adversely affect the Limited Partners; and

 

WHEREAS, the General Partner desires by this Amendment to amend the Agreement as
of the date hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the General Partner hereby amends the Agreement as
follows:

 

1.             Amendment to the Agreement

 

The General Partner, as general partner of the Partnership and as
attorney-in-fact for its Limited Partners, hereby amends the Agreement as
follows:

 

A.    The Glossary of Defined Terms of the Agreement is amended by striking the
following definition:

 

“Ineligible Unit” has the meaning set forth in Section 3.10 of the Allocations
Exhibit

 

B.    Section 3.10(a) is amended by replacing the existing text with the
following:

 

(a) After giving effect to the special allocations set forth in Sections 3.1
through 3.9 hereof, and the allocations of Net Income (including, for the
avoidance of doubt, Liquidating Gains that are a component of Net Income) under
Subsections 2.1(a) through (e) above, but before allocations of Net Income are
made under Section 2.1(f) above, any remaining Liquidating Gains shall first be
allocated to the holders of LTIP

 

--------------------------------------------------------------------------------


 

Units until the Economic Capital Account Balances of such holders, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Common Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units (with
respect to each holder, the “ Target Balance “). If not all LTIP Units are fully
booked up, Liquidating Gains shall be allocated among LTIP Units in a manner
reasonably determined by the General Partner. For the avoidance of doubt,
Liquidating Gains allocated with respect to an LTIP Unit pursuant to this
Section 3.10(a) shall reduce (but not below zero) the Book-Up Target for such
LTIP Unit

 

2.             Continuation of the Agreement

 

The Agreement and this Amendment shall be read together and shall have the same
force and effect as if the provisions of the Agreement and this Amendment were
contained in one document.  Any provisions of the Agreement not amended by this
Amendment shall remain in full force and effect as provided in the Agreement
immediately prior to the date hereof.

 

[ Remainder of page intentionally blank ]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first above written.

 

 

 

GENERAL PARTNER:

 

 

 

THE MACERICH COMPANY

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name: Richard A. Bayer

 

 

Title: Senior Executive Vice President, Chief Legal Officer and Secretary

 

3

--------------------------------------------------------------------------------

 
